Citation Nr: 1225742	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  11-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss.  

2.  Entitlement to an effective date prior to April 13, 2010, for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to October 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision rendered by the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for bilateral hearing loss and tinnitus.  It assigned a non-compensable (0 percent) rating for hearing loss and a 10 percent rating for tinnitus, both effective April 13, 2010.  In July 2010, the Veteran claimed that a 10 percent rating was warranted for his bilateral hearing loss.  He also stated that he had the condition since the late 1980's.  The RO interpreted his statement as constituting a disagreement with the rating and effective date assigned for the service-connected bilateral hearing loss.  

In June 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  
 
In the Veteran's July 2010 notice of disagreement, he claimed that his service-connected hearing loss disability caused vertigo.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  

2.  On April 13, 2010, the Veteran filed a claim seeking entitlement to service connection for bilateral hearing loss.  

3.  Prior to April 13, 2010, there was no communication from the Veteran or his representative that may be construed as a formal or informal claim for service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).  

2.  The criteria for an effective date prior to April 13, 2010, for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a May 2010 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  
 
Moreover, as it pertains to the claim for a higher initial rating and an earlier effective date, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Some of the Veteran's service treatment records are in the file.  He was advised that others likely burned in a fire at the National Personnel Records Center in 1973.  The Veteran has provided some private treatment records but has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent a VA examination in June 2010.  

Concerning this examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the June 2010 report of the examination reflects that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audiological examiner described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Finally, there is no indication that the hearing loss disability worsened since the June 2010 examination.  Rather, the Veteran denied any worsening of the disability in his testimony before the Board.  (See Transcript at 6.)  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge solicited the Veteran to identify evidence relevant to the claim for a compensable rating for hearing loss.  The Veteran described the impact of the hearing loss disability on his activities of daily living.  At the Board hearing, he was asked if there was any worsening in his disability since the most recent VA examination but he indicated that the disability had not worsened, nor did he identify relevant treatment records that were not of record.  The Veteran did not provide testimony as to the claim for an earlier effective date, however, there is no prejudice to the Veteran as the adjudication of that issue is primarily based on the evidence already of record.  The Veteran's representative in his informal hearing presentation does not contend otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Initial Rating Claim 

The Veteran contends that a 10 percent or higher rating is warranted for service-connected bilateral hearing loss.  In particular, he describes difficulty hearing when background noises are present and states that he has to face people to understand them.  He states that he wears hearing aids in both ears.  (See Transcript at 3.)  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Because this appeal has been ongoing for a lengthy period, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2011).  

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

Here, the Veteran submitted a private audiogram dated in March 2010.  The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  



(CONTINUED NEXT PAGE)


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
65
60
LEFT
20
20
65
70
75

The report, however, does not contain speech discrimination scores.  As noted above, speech discrimination scores are required in order to rate the hearing loss disability unless there is an indication in the report that the use of speech discrimination scores is inappropriate.  Here, it simply appears that the speech discrimination testing was not performed.  In addition, there is no indication that the use of speech discrimination was inappropriate.  Moreover, on VA examination in June 2010, speech discrimination testing was completed without any concern noted.  Thus, unfortunately, the March 2010 private audiology report cannot be used for rating purposes.  Nevertheless, it is important to note that the puretone thresholds obtained during testing were not significantly different from those obtained in June 2010 during the VA examination.  

During that examination, the Veteran reported difficulty distinguishing speech in group conversations and in crowds.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
60
LEFT
20
20
60
65
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  


Here, the Veteran has a puretone threshold average of 51 in the right ear and 53 in the left ear.  This is calculated by adding the puretone thresholds at 1000, 2000, 3000, and 4000 hertz and then dividing by four.  The Roman numeral designation for the right ear is I and the left ear is II.  The application of the Rating Schedule warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO.  There is also no basis for applying the special provisions of 4.86.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing in crowds, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an initial 10 percent rating or higher are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing loss disability.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable. He testified that he retired from teaching at the age of 70, and that his retirement was based on longevity of employment.  Transcript at 6.  He indicated that his hearing loss did not play a role in his retirement.  Transcript at 7.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).


III.  Effective Date Claim

The Veteran, in his July 2010 notice of disagreement, stated that "[h]earing impairment seemed to have first been recognized around the late 1980's.  I simply live with the problem until I first actually had the loss diagnosed in February of 2004."  The RO interpreted the Veteran's statement as a disagreement with the April 13, 2010, effective date for the grant of service connection for bilateral hearing loss.  

Here, review of the record reveals that on April 13, 2010, the Fargo, North Dakota RO received a letter from the Veteran appointed service representative seeking compensation for bilateral hearing loss and tinnitus.  He requested that the Veteran be scheduled for a VA examination.  The letter was accompanied by a statement from the Veteran in which he described his exposure to acoustic trauma while serving in Korea.  

As noted, the Veteran was afforded a VA examination in June 2010 which revealed current hearing loss and tinnitus disabilities and an opinion linking the current disabilities to the Veteran's active military service.  

In the July 2010 rating decision on appeal, the RO granted service connection and assigned an April 13, 2010 effective date.  

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).


The RO assigned the effective date based on the date of receipt of claim, April 13, 2010.  The Court has held that the date of the filing of a claim is controlling in effective-date determinations. See Lalonde v. West, 12 Vet. App. 377, 380   (1999).  The Court also found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability. See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995); see also Brannon v. West, 12 Vet. App. 32, 135 (1998).   Here, while the Veteran may have had a hearing loss disability prior to the initiation of the claim, the fact remains that he did not file a claim for benefits until April 13, 2010.  He does not contend otherwise.  

It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App.45 (2011), quoting 38 U.S.C. § 5110(a) ("[T]he effective date of an award ... shall be fixed in accordance with the facts found....").  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2011) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later"); see also Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed.Cir.2008) (finding the effective date provisions of 38 C.F.R. § 3.400 "consistent with 38 U.S.C. § 5110"); Livesay v. Principi, 15 Vet. App. 165, 171 (2001) (en banc) (rejecting argument that 38 C.F.R. § 3.400(q) (stating that the effective date for reopened claim is the "date of receipt of the new claim or [the] date entitlement arose, whichever is later") is inconsistent with 38 U.S.C. § 5110(a)).  Id.  

For instance, the Court has held that if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (remanding case for Board to determine when disability "manifested itself under ... all of the 'facts found' " and to assign an effective date for benefits accordingly); see also Ellington, 541 F.3d at 1369 (finding it "illogical" to award benefits on a certain date "when the evidence indicates that those conditions did not develop until some later date").  

Here, the Board is sympathetic to the Veteran's contention that he had a hearing loss disability prior to the initiation of the current claim.  However, the law is clear that the effective date assigned corresponds to the date the RO received his claim for VA benefits.  

IV.  Other Contentions

Finally, the Board takes this opportunity to address other contentions in the record.  In the June 2010 decision, the Veteran was awarded a 10 percent rating for tinnitus.  This resulted in the award of $123.00 per month.  The Veteran notes that an individual in receipt of 100 percent rating is entitled to $2,673.00 per month.  Therefore, he argues, he should receive 10 percent of the 100 percent rate or $267.00 per month.  

The Board is sympathetic to the Veteran's contention.  It is certainly mathematically correct that 10 percent of the 100 percent ($2,673.00) compensation rate would result in a payment of $267.00 per month.  The rates of disability compensation, however, are set by Congress.  See 38 U.S.C.A. § 1114.  A 10 percent rate does not correlate with the 100 percent rate.  The Board has no discretion to award a higher amount of compensation, absent evidence of additional disability.  








(CONTINUED NEXT PAGE)

ORDER

An initial compensable disability evaluation for bilateral hearing loss is denied.  

An effective date earlier than April 13, 2010, for the grant of service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


